DETAILED ACTION

Specification

The specification is objected. 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, requires the specification to be written in "full, clear, concise, and exact terms."  The specification contains terms which are not clear, concise and exact.  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Examples of some unclear, inexact or verbose terms used in the specification are: “A two phase immersion cooling system is typically used to cool down and keep [sic] electronic systems (e.g. servers). The phase transition between the gas and liquid of the dielectric fluid inside the cooling system can improve the heat dissipation efficiency of the electronic systems that keep in thereof [sic]. This type of cooling system can also prevent the error of electronic systems that may be caused by the contact of air or dust [sic]” (par. [0003]); “gas tightness” / “gas tightness wall” (e.g., par. [0004], etc., total around 20 instances); “industry urgently wants [sic] to accomplish” (par. [0005]); “Fixing the frame contain the gas tightness wall [sic] on the housing and filled the gap with fills material [sic], maintaining the gas tightness of the housing and letting the components connect inside and outside of the housing” (par. [0016], entire clause is cumbersome, ungrammatical and unclear); “internet of vehicles [sic]” (par. [0017]), etc.
	Furthermore, in par. [0007]-[0015] the specification refers to various “embodiment(s)”, which actually are not embodiments, but the repeated claims from the listing of the claims. 
	Furthermore, the section “Brief Description of the Drawings” on numerous instances recites ungrammatical clauses, e.g., “Fig. 2A is a cross-sectional view [sic] of one of the stages of a sealing method of a server…”. The stages of a method cannot have a “cross-sectional view”. Only a physical object (i.e., an apparatus, article, etc.) can have cross-sectional views.
The Office would like to emphasize that aforementioned problems are only the examples. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages should be streamlined, and sentences with non-standard sentence construction or grammar should be editorially improved. No new matter should be introduced (37 CFR 1.125(a)). 
Due to the numerous errors, applicant is required to submit a substitute specification with marked-up corrections, so as to adequately apprise the Office of the corrections being made.

Claim Objections

Claim 7 is objected to because of the following informalities:  
	Claim 7 recites cumbersome and ambiguous clause: “making a fixing element fix [sic] on a side surface of the protruding edge that is away from the housing and cover the protruding edge [sic] (i.e., what covers the protruding edge ?), wherein another gap is formed between the protruding edge and the fixing element”.
	 Appropriate correction is required. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Allowable Subject Matter

Claims 1-10 will be allowed upon obviations of the objections as explained above.
	The allowability resides in the overall structure, functionality and method as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: “coating a first colloid on the part of the component and an inner surface of the frame; filling a second colloid between the part of the component and the inner surface of the frame and covering the first colloid, wherein the first colloid and the second colloid have different coefficients of viscosity”.
	The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.
	The US 5, 277, 610 to Krehbiel et al. discloses: a sealing method (Fig. 1-4), comprising: surrounding a part (36, 40) of a component (20) by a frame (18, 32, 49); fixing the frame on a housing (12, 14, 54); and sealing (with a seal (50)) a gap (48) between the frame (18, 32, 49) and the housing (12, 14, 54), but fails to disclose: “coating a first colloid on the part of the component and an inner surface of the frame; filling a second colloid between the part of the component and the inner surface of the frame and covering the first colloid, wherein the first colloid and the second colloid have different coefficients of viscosity”, as recited in claim 1.
	The remaining references made of record teach various housings and enclosures for electronic and electrical devices with sealing arrangements.
	None of the prior art references of record, taken alone or in combination, are believed to render the present invention unpatentable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

This application is in condition for allowance except for the formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835